           Case 1:18-cr-00579-JSR Document 178 Filed 03/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                                     No. 18-cr-579 (JSR)

                  Plaintiff,

                -v-
                                                              NOTICE OF MOTION
SEBASTIAN PINTO-THOMAZ,
and JEREMY MILLUL,

                  Defendants.




PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and exhibits

thereto, defendant Jeremy Millul, will move this Court, before the Honorable Jed S. Rakoff,

United States District Judge for the Southern District of New York, at the United States

Courthouse located at 500 Pearl Street, New York, New York, on a date and time to be

determined by the Court, for an Order pursuant to 18 U.S.C. § 3582(c)(1)(A), granting him a

sentence modification that orders him released from incarceration to serve the remainder of his

sentence on supervised release under home confinement and for such other relief as the Court

deems just and proper.



Dated: March 30, 2020                              Respectfully submitted,

                                                   ARENT FOX LLP

                                                   By: s/ Glenn C. Colton_________
                                                      Glenn C. Colton
                                                      1301 Avenue of the Americas, 42nd Floor
                                                      New York, New York 10019
                                                      Tel.: (212) 484-3900
                                                      Fax: (212) 484-3990
                                                      glenn.colton@arentfox.com

                                                       Attorneys for Defendant Jeremy Millul
